Appeal by the defendant from two judgments of the Supreme Court, Kings County (Aiello, J.), both rendered October 11, 1984, convicting him of kidnapping in the first degree, rape in the first degree, and criminal possession of a weapon in the fourth degree under indictment No. 5583/83, and robbery in the third degree under indictment No. 5590/83, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
Viewed in the light most favorable to the People, the evidence is sufficient to prove the defendant’s guilt of rape beyond a reasonable doubt (see, People v Bauer, 113 AD2d 543, lv denied 67 NY2d 648). Moreover, upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt (see, CPL 470.15 [5]). We note that the defendant conceded his guilt of the other crimes of which he was convicted. Lawrence, J. P., Weinstein, Kunzeman and Kooper, JJ., concur.